Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 6/10/2022 has been entered.
Priority
This application is a 371 of PCT/JP2018/014119 (filed 4/2/2018) which claims foreign application JAPAN 2017-072512 (filed 3/31/2017).

Election
Applicant’s election with traverse of Group I in the reply filed on 1/31/2022 is acknowledged. Claims 7-10, 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-6 and 17-22 are under examination. 

Withdrawal of Rejections:
In view of applicant’s arguments, the rejections under 35 USC § 102(a)(1) are hereby withdrawn.
The amendment to specification is accepted.
	
Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-6 and 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tan in view of Matsuno (J. Nanosci. Nanotechnol,, 2009, 9(1):358-365).
Tan teaches a substrate for cell culture (page 865, title and abstract). For Claims 1 and 3: the reference teaches a cell culture substrate comprising: a base material: such as glass or si-glass (page 866, right column 1st full paragraph, line 25++, page 870, Fig. 3); a biocompatible polymer layer: such as Pluronic or protein (page 867, left column, 1st full paragraph++ and page 870, Fig. 3) wherein the substrate includes a plurality of rough sections not covered with the polymer (page 870, Fig. 3), a distance between two adjacent tough section is at least 10 µm or more: (page 870, Fig. 3 see Scale bar for the distance between each square dots, for claim 3). For claim 5, the reference teaches the biocompatible polymer: Pluronic (page 867, left column, 1st full paragraph++ and page 870, Fig. 3) which is an amphiphilic polymer that inhibits non-specific adsorption to a biological material.
Tan does not explicitly teach the height of the uneven structure ranges from 40-60, 30-100, or 20-200 nm as recited in claims 1 and 21-22, the rough section has a developed interfacial area ratio of 0.002 or more as recited in claim 2, has an arithmetic mean roughness of 4 nm or more, a maximum height roughness of 30 nm or more and an arithmetic mean peak curvature of 300 or more as recited in claims 4 and 18-20, the amphiphilic polymer is 2-methacryloyloxyethyle phosphorylcholine (MPC) as recited in claims 6 and 17. However Tan teaches the same base material: glass (US2020063083, [0118]) and silanized glass (page 869, Table 1, which has average roughness of 6.5 nm, see below web search result), which has the same physical characteristics that can be manipulated through the same process to form the claimed roughness.

    PNG
    media_image1.png
    138
    780
    media_image1.png
    Greyscale

Matsuno teaches method of surface coating of MPC to inhibit non-specific adsorption and activation (page 360, left column, line 12++) which is a convenient new tool for surface modification for cell engineering (page 364, left column, 2nd full paragraph++).
For Claims 1-2, 4 and 18-22 concerning the roughness (including the height of the uneven structure) of the rough section of the base material, Tan teaches the same base material: glass (US2020063083, [0118]) and silanized glass which has the same physical characteristics that can be manipulated through the same process to form the claimed roughness, it would have been obvious to optimize roughness of the base material to achieve desirable result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed parameters are obvious over the cited references, which is “close enough” and the reference provide motivation to achieve desirable result.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use MPC as biocompatible polymer in a cell culture substrate.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach surface modification of cell culture substrate and Matsuno teach a convenient new tool for surface modification for cell engineering (page 364, left column, 2nd full paragraph++) by surface coating with MPC to inhibit non-specific adsorption and activation (page 360, left column, line 12++), therefore it is obvious for one of ordinary skill in the art to combine the teachings of Tan and Matsuno to modify the surface of cell culture substrate as claimed for anticipated success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product/substrate including use of MPC as biocompatible polymer, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 6/10/2022 have been fully considered but they are not persuasive.
Applicant argued that it cannot be said that the glass or silanized glass described in Tan would have the claimed roughness simply because the glass may be manipulated to have the certain recited roughness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that both Matsuno (surface modification, page 364, left column, 2nd full paragraph++) and Tan teaches the importance of glass coating for cell culture wherein the silanized glass substrate with average roughness of 6.5 nm is close enough to the claimed range and Tan provide motivation to optimize/manipulate the surface roughness to achieve cell adhesion/culture (page 869, left column, line 2++). 

Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653